DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-11 are pending. 
Claims 5-11 are withdrawn. 
Claim 3 is objected to.
Claims 1-2 and 4 are rejected.   

Election/Restrictions
Applicant's election of Group I (claims 1-4) and of the species 
    PNG
    media_image1.png
    200
    435
    media_image1.png
    Greyscale
 without traverse in the reply filed on 18 April 2022 is acknowledged. Claims 1-4 read on the elected species. 
Examination of the elected invention was conducted in accordance with the MPEP 803.02. The elected species appears allowable in view of the prior art; therefore, examination of the Markush-type claim was incrementally extended to non-elected species until prior art was found. Since art was found on a non-elected species of formula R1-R2-R1, wherein R1 is 
    PNG
    media_image2.png
    110
    231
    media_image2.png
    Greyscale
 and R2 is 
    PNG
    media_image3.png
    77
    168
    media_image3.png
    Greyscale
, subject matter not embraced by the elected embodiment or this non-elected embodiment is therefore withdrawn from further consideration.  
Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Priority

    PNG
    media_image4.png
    109
    485
    media_image4.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "Compound I" and, “Compound II”, and “Compound III”. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4 are objected to because of the following informalities: 
Claim 1, in lines 4 and 7 of page 2 and line 4 of page 3, recites the phrase “any one of following”, which is grammatically incorrect. The phrase may be replaced with “any one of the following”. 
Claim 1, in lines 3-4 of page 4, and claim 4, in lines 2-3 of the claim, recites the phrase “synthetic raw materials… comprises”, which is grammatically incorrect because “comprises” should be singular (and not plural) when describing “materials”.
Claim 2, in lines 4 of the claim and line 1 of page 6, recites the phrase “any one of following”, which is grammatically incorrect. The phrase may be replaced with “any one of the following”. 
Claims 2 and 3 are missing a proper sentence-ending period. The claims end with a small irregular mark that does not appear to be a circular period. In addition, it is suggested that the period at the end of claims 1 and 4 be made clearer, since the periods did not get recognized by the printers when publishing the PGPub US 2021/0408381 A1.
Applicant is advised that should claim 1 be found allowable and be limited to the three compounds at the top of page 4, then claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Claim 1 presents three groups of compounds of varying scope. The three groups are presented congruently and do not appear as alternative options in a list.  It is unclear whether the claim is limited to the most narrow embodiment (the three compounds
    PNG
    media_image5.png
    231
    730
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    205
    484
    media_image6.png
    Greyscale
), the broadest embodiment (the compounds of formula R1-R2-R1, wherein R1 is selected from the structrures on page 2 and R2 is selected from the structures of page 3) or to the products produced by the process described in the product-by-process limitation. Since the product-by-process limitation would produce compounds outside the scope of the three compounds, but less than the scope of the first and most broad embodiment, a person of ordinary skill in the art would be confused as to the definite scope of the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Service, STN Database [online], Registry No 1229443-68-8 [Entered STN: 7 Jul 2010].
Registry No. 1229443-68-8 represents the compound 
    PNG
    media_image7.png
    720
    528
    media_image7.png
    Greyscale
, which anticipates the claimed invention as follows:
Claims 1-2, an N-heterocyclic planar photocoupler output material comprising the formula R1-R2-R1, wherein R1 is 
    PNG
    media_image2.png
    110
    231
    media_image2.png
    Greyscale
 and R2 is 
    PNG
    media_image3.png
    77
    168
    media_image3.png
    Greyscale
. According to MPEP 2111.03, the transitional term "comprising" or “comprises” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.) In claim 2, the structure of the photocoupler material is described using the term “comprising”. Since the compound in the prior art contains the R1 and R2 structures attached in the configuration of R1-R2-R1, the prior art compound meets the claimed structural limitation. The additional rings on the central naphthalene core are permitted within the claim scope due to the open-ended nature of the structural description of the claimed photocoupler material.
Regarding claim 4, the raw materials for the photocoupler material comprise a first raw material comprising R1 and a second raw material comprising R2 wherein R1 and R2 are 
    PNG
    media_image8.png
    182
    348
    media_image8.png
    Greyscale
 and 
    PNG
    media_image9.png
    203
    351
    media_image9.png
    Greyscale
, respectively. Since claim 4 defines the structural limitations of the first and second raw materials using the open-ended term “comprising”, the second raw material can accommodate additional elements such as the fused rings possessed by core naphthalene structure of the prior art: 
    PNG
    media_image10.png
    112
    204
    media_image10.png
    Greyscale
.
This rejection may be overcome by rewriting the claim in a “closed” format. For example: “Claim 2. An N-heterocyclic planar photocoupler output material of the formula R1-R2-R1, wherein R1 is selected from… and R2 is selected from…” “Claim 4. The photocoupler material according to claim 2 wherein the material is produced from the reaction of a first raw material selected from… and a second raw material selected from…”

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the objections and if rewritten in independent form.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626